                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

RENATO G. CATACUTAN,
                                                                      ORDER
                            Plaintiff,
                                                                    18-cv-764-bbc
              v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Renato G. Catacutan filed this lawsuit seeking review of a final

decision denying his claim for disability insurance benefits under the Social Security Act.

42 U.S.C. § 405(g). His brief in support of his appeal was due on January 4, 2019, but he

did not file one. On May 23, 2019, I gave plaintiff until June 6, 2019 to file a brief in

support of his appeal and warned him that his case would be dismissed for failure to

prosecute if he did not respond. Dkt. #14. The deadline has passed, and the court has

received nothing from plaintiff. Accordingly, I am dismissing this case with prejudice for

plaintiff’s failure to prosecute. James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir.

2005) (“A district court has the authority under Federal Rule of Civil Procedure 41(b) to

enter a sua sponte order of dismissal for lack of prosecution.”).




                                              1
                                         ORDER

        IT IS ORDERED that plaintiff Renato G. Catacutan’s appeal is DISMISSED WITH

PREJUDICE for his failure to prosecute it. The clerk of court is directed to enter judgment

for defendant Nancy A. Berryhill, Acting Commissioner of Social Security, and close this

case.

        Entered this 17th day of June, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          BARBARA B. CRABB
                                          District Judge




                                               2
